            Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex reI.
BRUTUS TRADING, LLC,
                                                           No. 18 Civ. 11117 (PAE)
                         Plaintiff,

            v.


STANDARD CHARTERED BANK, STANDARD
CHARTERED PLC, and STANDARD
CHARTERED TRADE SERVICES
CORPORA TION,

                          Defendants.


                 DECLARATION OF SPECIAL AGENT MATTHEW F. KOMAR

       I, Special Agent Matthew F. Komar of the Federal Bureau ofInvestigation,        hereby

declare the following pursuant to 28 U.S.C. § 1746:

       1.         I have been a Special Agent with the Federal Bureau of Investigation ("FBI")

since 2008. From December 2010 to November 2014, I was assigned to a squad designated to

investigate securities fraud, money laundering and other financial crimes in New York, New

York. Since December of2014, I have been assigned to the FBI's office in Cleveland, Ohio.

       2.         In December 2012, I was assigned as the lead agent in assisting the Civil Division

of the U.S. Attorney's Office for the Southern District of New York ("SDNY") in investigating

the allegations in a qui tam complaint filed by relator Brutus Trading, LLC (the "Relator"),

against Standard Chartered Bank, Standard Chartered pIc, and Standard Chartered Trade

Services Corporation (together, "SCB" or the "Bank") in a case captioned United States ex ref.

Brutus Trading LLC v. Standard Chartered Bank et al., No. 12 Civ. 9160 (KBF) (S.D.N.Y.).
             Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 2 of 14



        3.       Starting in June 2011, I also served as the case agent for an investigation of SCB

by the Criminal Division of the U.S. Attorney's Office for the District of Columbia and what is

now known as the Money Laundering and Asset Recovery Section of the U.S. Department of

Justice's Criminal Division (together, "DOJ"). This investigation initially resulted in a Deferred

Prosecution Agreement between the Bank and DOJ dated December 10,2012 (the "2012 DPA").

See Exhibit 1. After the qui tam complaint was filed, I assisted DOJ in its investigation of the

Relator's allegations to determine whether SCB had violated the DPA and/or committed

additional crimes. And, as further explained below, beginning in August 2013 until I left New

York in 2014, I participated in a separate aspect of the investigation of SCB' s conduct that

ultimately-several    years after my departure-resulted   in an Amended Deferred Prosecution

Agreement with the Bank on April 9, 2019 (the "2019 DPA").

        4.       I make this declaration based on my own personal knowledge as well as a review

of documents relating to these investigations, in support of the motion by the United States of

America (the "United States") to dismiss the Relator's second amended complaint in the above-

captioned case. This declaration does not set forth all of my knowledge of the matters discussed

herein. All dates and amounts set forth are approximate and to the best of my recollection,

unless otherwise noted.

   A. The 2012 DPA with SCB and the Associated Investigation

        5.      In January 2010, SCB approached federal and state authorities to self-report that it

had facilitated transactions in violation of U.S. sanctions laws. As a result, FBI and DOJ began

an investigation of the Bank relating to this disclosure, to which I was assigned beginning in

June 2011. Other federal and state agencies also began parallel investigations.   The

investigations uncovered, among other things, that, from 2001 to 2007, SCB had conspired to

violate U.S. economic sanctions laws and processed a large number of illegal payments through

                                                  2
             Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 3 of 14



the U.S. financial system on behalf of entities subject to u.S. economic sanctions. As relevant

here, SCB processed U.S. dollar transactions on behalf of several Iranian banks and companies,

but altered the associated wire-transaction records to remove references to sanctioned countries

or entities or processed the payments in a non-transparent manner so as to minimize the chances

that the transactions would be caught by other banks' sanctions filters and blocked, rejected, or

stopped for further investigation.   The Bank informed DOl that it had formally ended its

relationships with customers based in Iran in 2006 (in U.S. dollars) and at the end of 2007 (in all

other currencies).

        6.       On December 10,2012, SCB entered into the 2012 DPA with DOl, which was

filed in the U.S. District Court for the District of Columbia, see United States v. Standard

Chartered Bank, No. 12 Cr. 262 (JEB) (D.D.C.). As part of the 2012 DPA, the Bank

acknowledged that it had facilitated at least $227 million worth of illegal transactions, and

agreed to forfeit $227 million to the United States. Among other things, the Bank also agreed to

implement improved monitoring for sanctions violations. Around the same time as the 2012

DP A, several of the other agencies that were investigating similar misconduct at SCB also

announced resolutions of their investigations, including the U.S. Department of the Treasury's

Office of Foreign Assets Control ("OF AC"), the Board of Governors of the Federal Reserve

System (the "Federal Reserve"), and the New York County District Attorney's Office

("DANY"), as well as what is now known as the New York State Department of Financial

Services ("DFS"), which had publicly announced its findings a few months earlier.

   B. The Relator's First Qui Tam Complaint and Disclosure Statement

       7.        On December 17,2012, approximately one week after the 2012 DPA and certain

other agreements were finalized, the Relator-an       entity created for the purpose of the lawsuit,



                                                  3
             Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 4 of 14



whose members are Julian Knight, a former SCB employee, and Robert Marcellus, a friend of

Mr. Knight's who had banking experience-filed          its original qui tam complaint under seal. See

Exhibit 2.

        8.       The Relator's complaint alleged that the Bank had misled DOJ and OFAC leading

up to the 2012 DPA and 2012 OFAC settlement agreement by failing to disclose certain

sanctions-violative transactions in which it had engaged with Iranian entities after 2007.1 The

complaint alleged that, despite its commitment to have ended its relationships with Iranian banks

and companies located in Iran in 2006-07, the Bank continued to knowingly facilitate U.S. dollar

transactions for its preexisting Iranian clients for several years after that date.

        9.       Specifically, the Relator claimed that after 2007, SCB had knowingly facilitated

specific trade-finance and foreign-exchange transactions on behalf of Iranian government

agencies (such as Bank Markazi, which is Iran's central bank, and entities affiliated with the

"Ministry of Energy ofIran Group"), and state-owned and private Iranian banks (such as Bank

Saderat) and energy groups (such as the National Iranian Tanker Company and the Iranian

Offshore Engineering Company)-including         several that OFAC had listed as Specially

Designated Nationals, i.e., persons or entities with whom financial transactions in U.S. dollars

are specifically prohibited. According to the Relator, these illegal transactions were part of an

SCB program known as Project Green, which was run by high-level Bank officials and was

designed to hide evidence of these transactions, including by booking the revenue the Bank

earned from them in a special "sundry" account and by failing to include the clients' internal




         I Relator amended its complaint on November 14,2014, solely to add a claim that SCB
had also misled the Federal Reserve in the same respect with regard to that agency's 2012
resolution with the Bank. See Exhibit 3.
                                                   4
          Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 5 of 14



customer identification numbers in the associated records. The Relator claimed that Project

Green was wound down in 2012, in the lead-up to the 2012 DPA.

         10.     Along with the qui tam complaint, the Relator provided SDNY with a disclosure

statement that attached several internal SCB documents that Mr. Knight asserted were in his

possession when he left the Bank. These documents included customer lists of SCB' s Dubai

branch that, as the Relator pointed out, included the Iranian entities described above. These

documents also showed, according to the Relator, that the Bank had facilitated certain trade-

finance and foreign-exchange transactions for these clients after 2007. Finally, the disclosure

statement listed several current and former SCB employees who, according to the Relator, could

corroborate the allegations in the qui tam complaint.

    c.   The Investigation of the Relator's Allegations

         11.    Shortly after the Relator's complaint was filed, SDNY notified several other

agencies, including DOJ, OFAC, the Federal Reserve, DANY, and DFS, of the Relator's

allegations and SDNY's investigation into them, and these other agencies began their own

parallel investigations.   As mentioned above, I was assigned as the lead agent both to the SDNY

investigation of the qui tam complaint and to DOl's parallel criminal investigation of the Bank.

         12.    Our investigation began with a joint interview of Mr. Knight and Mr. Marcellus

on January 16, 2013, which representatives from each of the above agencies attended. Mr.

Knight told us that he had worked at SCB's Dubai branch from January 2009 to November 2011.

He reported that, during that time, he had spoken with Bank employees about Project Green and

was told it was related to sanctions evasion. He also described contacts between Bank

employees and Iranian entities. He stated that he was not aware of any SCB accounts opened for




                                                  5
            Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 6 of 14



Iranian clients while he was at the Bank, but had heard that some SCB employees may have used

their own names to open accounts for Iranian entities.

           13.   Mr. Knight described some of the documents attached to the disclosure statement

and described in the qui tam complaint. According to these documents, he believed Iranian

banks had active login capabilities for SCB's online foreign-exchange system at least as of2009.

These and other Iranian banks appeared on customer lists of SeB' s Dubai branch that Relator

provided. Other documents he discussed appeared to reflect trade-finance and foreign-exchange

transactions in U.S. dollars in 2008 and 2009 between seB and Iranian banks, government

agencies, and companies, such as the National Iranian Tanker Company and corporate entities

associated with the "Iranian Ministry of Energy Group." All of the entities referenced by these

documents that Mr. Knight brought to our attention were clearly identifiable as Iranian or based

in Iran.

           14.   Mr. Marcellus told us that he had never worked at SCB, but was knowledgeable

about the mechanics of foreign-exchange transactions.    He told us that when a bank such as SCB

converted one non-U.S. dollar currency to another, especially currencies that were not commonly

traded such as the United Arab Emirates dirham, it likely converted first into U.S. dollars and

then into the other currency. Relatedly, Mr. Knight explained that any transactions at SeB

involving U.S. dollars would have necessarily had to involve the Banle's New York branch.

           15.   Mr. Knight further stated that when he learned of the government investigation

that led to the 2012 DPA, after he left the Bank, he reviewed Bank documents still in his

possession, and decided to file a qui tam complaint. Mr. Knight also provided the names of

several seB employees who he said could corroborate his allegations.




                                                  6
         Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 7 of 14



        16.    After the interview, the Relator provided SDNY with additional SCB documents

of the same type as those attached to the disclosure statement. These documents, which were

shared with DOJ, FBI, and other agencies, showed similar information regarding possible

transactions involving Iranian clients of SCB.

        17.    DOJ, SDNY, and other agencies made several requests for information and

documents to the Bank relating to the Relator's allegations, including a Civil Investigative

Demand ("CID") issued by SDNY on February 4,2013.          In addition, after coordinating with the

Relator's then-counsel, SDNY sent the Bank copies of most of the documents the Relator had

provided with the disclosure statement, to request the Bank's explanation of them. I understand

that these documents were first cleaned of metadata connecting them to Mr. Knight by the

Relator's counsel.

        18.    Over the next several months, SCB produced hundreds of thousands of pages of

documents in response to these requests, which I and other members of the investigative team

reviewed. We also obtained certain documents directly from former SCB employees whom we

contacted, which we also reviewed.

       19.     Furthermore, counsel for SCB gave two presentations, on February 8 and April

24,2013, that addressed the transactions alleged by the Relator to be sanctions violations that the

Bank failed to disclose before the 2012 DPA. At these presentations, the Bank's counsel

reiterated that SCB had committed not to enter into any new U.S. dollar transactions with Iranian

clients after 2006 and in other currencies after 2007, but that its existing commitments with those

clients could not always be immediately broken off. Thus, most of the documents the Relator

had provided related to the "wind down" of SCB' s pre-2007 business with Iranian clients.




                                                 7
            Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 8 of 14



         20.    In some instances, SCB had open transactions and commitments with its Iranian

clients that were outstanding when the Bank suspended its business with them, such as

outstanding loans, trade transactions (letters of credit), and bank accounts. It therefore sought to

wind down those transactions in a manner compliant with U.S. sanctions rules by, for example,

permitting its Iranian clients to repay their outstanding loans from the Bank in currencies other

than U.S. dollars, or to withdraw their existing balances from bank accounts that were otherwise

blocked.2 These clients, who had ongoing wind-down transactions with the Bank, continued to

be included in client lists and the like until the underlying transactions were completely

unwound. The Bank further reiterated that it had disclosed many of these clients and their

associated wind-down activity to DO] and OFAC in 2011 as part of the investigation that led to

the 2012 DPA.

        21.     SCB also disclosed that it had facilitated certain other U.S. dollar transactions for

these clients as an intermediary between two foreign banks, which was permitted under OFAC

rules until mid-200S. As for the access that Iranian banks and other entities may have had to

conduct transactions using SCB's online foreign-transaction system, the Bank explained that

these entities had not engaged in any such transactions since early 2007, and indeed were not

given access to a new online banking system set up in late 2007 to which other SCB clients were

transitioned.




        2 Furthermore, the Bank explained that its internal reporting currency was the U.S. dollar,
so that any transaction in any currency would be reflected in the Bank's records in its U.S. dollar
value, even when the transaction actually took place in another currency. Moreover, in some of
the documents, the category or heading of "Iran" confusingly referred to customers from certain
third-party countries, such as Kuwait and others in addition to Iran, that were managed from the
Bank's Dubai office, and thus some of the entities under this heading were neither Iranian nor
subject to sanctions.

                                                  S
          Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 9 of 14



        22.     The documents produced by the Bank included several "wind down" reports,

which detailed how its pre-2007 business with Iranian clients was wound down over the

following years, including several such reports that the Bank had previously provided to DO]

and OFAC, as discussed above. DOJ, SDNY, and the other agencies selected a sample of these

transactions and asked SCB to provide more detailed information about them. In response, the

Bank produced records regarding these transactions as well as an independent report analyzing

them, which confirmed the Bank's account of the transactions as wind-down activity.

        23.    Furthermore, we interviewed many current and former employees of SCB,

including most of the employees the Relator suggested that we contact. Among other things, we

learned that Project Green was the internal name that SCB had given to the matter that ultimately

led to the 2012 DPA and related settlements.

        24.    Our investigation into the Relator's allegations largely wrapped up in August

2013. That investigation did not lead us to uncover any evidence of sanctions violations or

violations of the 2012 DPA of the types alleged by the Relator. Instead, we found that the

information provided by the Relator related almost entirely to the Bank's winding down of its

preexisting transactions with Iranian clients in a manner that did not appear to violate the U.S.

sanctions laws, or to the presence of Iranian entities on client lists and similar types of records

without any evidence that these clients had engaged in any illegal transactions.    We also verified

that the Bank had previously disclosed most of the specific customer relationships at issue to

DO] and OFAC.

       25.     Based on these findings, SDNY and DO] concluded that they were not able to

corroborate or validate the Relator's allegations. SDNY informed Relator's counsel that it had

not been able to substantiate the Relator's allegations, and intended to decline to intervene in the



                                                  9
         Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 10 of 14



qui tam. Furthermore, DO] informed the Bank's counsel that it did not need to finish producing

privilege logs for documents it had withheld from its productions in response to the CID and

other requests.

    D. New Evidence Separately Emerges of Potential Sanctions Violations by SCB

        26.       In 2013, I was also the case agent assigned to a separate, ongoing criminal

investigation of another financial institution for providing financial services in violation of    u.s.
economic sanctions laws.

        27.       On or about August 15,2013, this other financial institution disclosed to DO] and

FBI information relating to certain U.S. dollar transactions it had processed involving a Dubai-

based petrochemical company with Iranian links, which had a prior banking relationship with

SCB, and its Iranian owner.

        28.       This information was promptly disclosed to the team responsible for the 2012

DPA with SCB, as well as to SDNY.

        29.       None of the information provided by the Relator prompted this disclosure by this

other financial institution or led, even indirectly, to the DO]' s identification of the petrochemical

company as an entity whose financial transactions would be subject to        u.s.   economic sanctions.

   E. The Investigation of SCB's Connection with the Petrochemical Company

       30.        Shortly after learning, from the investigation of the other financial institution,

about SCB's connection with the petrochemical company, DO] and FBI asked SCB in August

2013 for information about its dealings with the company and its knowledge about the

company's Iranian connections.       The petrochemical company was registered as a Dubai

corporate entity, and ultimately owned by an Iranian national who had a Dubai residence permit.




                                                    10
         Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 11 of 14



        31.    SDNY informed the Relator's counsel that the Government was investigating new

information from another source, and had decided to keep the qui tam complaint under seal so as

not to interfere with this investigation, and in recognition of the possibility that this new

investigation might corroborate some of the Relator's allegations.

       32.     Over the following months, the Bank produced documents in response to the

investigating agencies' requests regarding its client relationship with the petrochemical

company, as well as its "know your customer" ("KYC") processes at the Bank's Dubai branch,

which I and the other members of the investigative team reviewed. Furthermore, we interviewed

current and former SCB employees regarding, among other things, the Bank's relationship with

the petrochemical company and KYC procedures in Dubai.

       33.     As a result of this investigation, we identified Bank records indicating that the

petrochemical company was a front for an Iranian energy company. This evidence included,

among other things, a fax transmission from the petrochemical company's president to SCB's

Dubai branch requesting that the Bank execute a U.S. dollar transaction from the company's

account. The fax header indicated that it was sent from an Iranian number and suggested to the

Bank's employees that the company was connected to Iran.

   F. The SCB Investigation Expands

       34.     Based on the discovery of the fax transmission from the president of the

petrochemical company, in the spring of2014, DO] requested information from the Bank

regarding faxes received by SCB's Dubai branch that requested the execution of U.S. dollar

transactions and had headers indicating they were received from Iranian numbers. A review of

those fax transmissions showed that a substantial number of them came from a small number of

customers, who became the focus of the next phase of our investigation.



                                                  11
          Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 12 of 14



         35.     Those customers included two Dubai-incorporated    companies controlled by an

Iranian national who ordinarily resided in Iran named Mahmoud Reza Elyassi, who had a Dubai

residence permit. This was the first time the investigating agencies learned of potential

wrongdoing by Mr. Elyassi in connection with this investigation.

        36.      I understand that over the following several years, DOl and FBI investigated the

Bank's relationships with Mr. Elyassi's companies and others like it, but I was not part of that

investigation.   I understand that this investigation ultimately led to the 2019 DP A. Other FBI

colleagues, including Special Agent Wayne C. Boddy, were the lead agents on the investigation

in its later stages.

    G. The Relator's Second Qui Tam Complaint

        37.      I am aware that on September 19, 2017, the Relator voluntarily withdrew its qui

tam case after it had been unsealed. The following year, the Relator filed a second qui tam

action against SCB, which it amended twice, most recently on September 23, 2019. In the latest

second amended qui tam complaint, which I have reviewed, the Relator alleges that its original

complaint and disclosures were the source of the information that led to the agency

investigations of SCB that culminated in the 2019 DP A and other related settlement agreements.

This is not correct.

        38.      First, the investigation ofSCB that ultimately led to the 2019 DPA began after

SDNY, DOl, and FBI had initially determined that they could not corroborate the allegations in

the original qui tam complaint, and the subsequent investigation prompted by the disclosure of

the Bank's relationship with the petrochemical company did not change that determination.

        39.      Furthermore, as explained above, the investigation that led to the 2019 DPA

began as a result of the information DOl and FBI learned from the separate, ongoing



                                                  12
         Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 13 of 14



investigation of a different financial institution, which revealed that SCB had a client relationship

with the petrochemical company with Iranian connections discussed above. This led to the

broader investigation of faxed instructions for   us. dollar payments   from Iran and other

sanctioned countries, which I understand was one of the principal bases for the 2019 DPA.

        40.     Moreover, the Relator's allegations are different in kind from what was uncovered

in the later investigation of SCB. While the Relator claimed that the Bank continued after 2007

to process illegal transactions in U.S. dollars for its known, preexisting Iranian clients, our recent

investigation found that the Bank, among other things, knowingly and willfully violated       us.
economic sanctions laws by processing U.S. dollar transactions through the United States on

behalf of customers of SCB' s Dubai branch with known Iranian connections.        Most of these

violations were the result of deficiencies in SCB's compliance program that allowed customers

to order U.S. dollar transactions via fax and online payment instructions from Iran and other

sanctioned countries. The criminal conspiracy that serves as the basis for the 2019 DP A

primarily involved two former employees of SCB' s Dubai branch who conspired to help the

Bank's Iran-connected customers process US. dollar transactions through the United States in

violation of US. law.

       41.     With regard to Mr. Elyassi in particular, although the Relator notes that his name

appears on certain client lists of SCB's Dubai branch that the Relator provided to SDNY in

connection with its original qui tam complaint, that was not the reason why Mr. Elyassi and his

activities became subject to investigation.   It is true that Mr. Elyassi's name and companies

appear on these client lists, among more than 1,400 other Bank clients. But at the time these lists

were provided to SDNY, the Relator indicated that they were significant because they included

the known Iranian entities identified in the Relator's disclosure statement and discussed during



                                                  13
          Case 1:18-cv-11117-PAE Document 32 Filed 11/21/19 Page 14 of 14



our interview with Mr. Knight and Mr. Marcellus. During our investigation of the Relator's qui

tam allegations, the Relator never identified or pointed to Mr. Elyassi's name on those lists, or

suggested that we should look into any of the hundreds of other listed Dubai-based SCB clients,

including Mr. Elyassi's companies, and never suggested that Mr. Elyassi or his companies had

engaged in any wrongdoing.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:          November21,2019
                Cleveland, Ohio


                                                Matthew F. Koriiar
                                                Special Agent
                                                Federal Bureau of Investigation




                                                  14
